United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1793
Issued: January 2, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 23, 2013 appellant filed a timely appeal of the January 25, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the last merit decision of January 11, 2012 to the filing this appeal,1 and pursuant to
20 C.F.R. § 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.2

1

This appeal was received by the Board on July 25, 2013. The 180th day following January 25, 2013 was
July 24, 2013. The Board’s Rules of Procedure provide however that if the notice of appeal is sent by United States
Mail or commercial carrier and use of the date of delivery as the date of filing would result in a loss of appeal rights,
the appeal will be considered to have been filed as of the date of postmark or other carriers’ date markings. The
carrier’s markings indicate that this appeal was mailed and therefore filed on July 23, 2013.
2

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
FACTUAL HISTORY
On January 7, 2010 appellant, then a 24-year-old temporary recruiting assistant, filed a
traumatic injury claim alleging that she pulled back muscles when lifting a case of papers from
the rolling cart. OWCP accepted the claim for cervical and lumbar strains and paid
compensation for lost wages for the period March 11 through June 25, 2010.
By decision dated October 14, 2010, OWCP denied appellant’s claim for disability
compensation for the period June 26 through September 19, 2010. The medical evidence failed
to establish that she was totally disabled from her date-of-injury position during that period.
Determinative weight was accorded to second opinion examiner Dr. H. Harlan Bleecker, a
Board-certified orthopedic surgeon, whose findings corroborated those of appellant’s treating
physician, Dr. Tae Shin, an orthopedic surgeon, that she was not totally disabled but was
medically able to return to work effective June 25, 2010. By decision dated January 11, 2012,
OWCP denied modification of the October 14, 2010 decision.
In a January 10, 2012 letter,3 received by OWCP on January 15, 2013, appellant
requested reconsideration. She set forth various reasons why she disagreed with OWCP’s denial
of her claim. Appellant argued that she was unable to obtain medical care while pregnant with
her child who was born on March 31, 2012. She has had difficulty finding a job and the
demands of being a mother were physically taxing. The evidence received included letters
related to benefits from insurance agencies, a January 3, 2013 emergency room discharge report
and a physical therapy prescription.
By decision dated January 25, 2013, OWCP denied appellant’s request for
reconsideration. It found that the request was not timely filed and failed to present clear
evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.4 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.5
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that OWCP’s final merit decision was in error.6
3

Appellant appears to have a typographical error in the date of her letter requesting reconsideration.

4

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

5

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).
6

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

2

Its procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding
the one-year filing limitation set forth under section 10.607 of OWCP regulations,7 if the
claimant’s application for review shows clear evidence of error on the part of OWCP.8 In this
regard, OWCP will limit its focus to a review of how the newly submitted evidence bears on the
prior evidence of record.9
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.10 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report, which if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.12 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.13
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.14 A right to reconsideration within one year
7

20 C.F.R. § 10.607.

8

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

9

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

10

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
11

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra note

7.
12

James Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsideration,
Chapter 2.1602.3(c) (October 2011).
13

See M.L., supra note 8; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

14

20 C.F.R. § 10.607(a).

3

also accompanies any subsequent merit decision on the issues.15 The Board notes that, for merit
decisions issued prior to August 29, 2011, OWCP’s procedures provided that the timeliness for a
reconsideration request was determined not by the date OWCP received the request, but by the
postmark on the envelope.16 OWCP’s new procedures as of August 29, 2011 require that for all
merit decisions issued on and after August 29, 2011, the timeliness of a reconsideration request
is determined by the date the request is received by OWCP.17 As appellant’s January 10, 201218
request for reconsideration was received by OWCP on January 15, 2013, more than one year
after the last merit decision of January 11, 2012, it was untimely. Consequently, she must
demonstrate clear evidence of error by OWCP in denying her claim for compensation.19
The underlying claim for wage-loss compensation for the period June 26 through
September 19, 2010 was denied on the grounds that appellant had not established that she was
totally disabled or medically incompetent to return to her date-of-injury job. On reconsideration,
appellant did not allege error or abuse in OWCP’s decisions denying her claim for wage-loss
compensation. While she presented arguments regarding the fact that she was pregnant during
the period in question and has had difficulty finding a job as her date-of-injury position was
temporary and no longer available, these arguments fail to present clear evidence to overcome
the fact that she was determined by OWCP’s second opinion physician and her treating physician
to be medically competent to return to her date-of-injury position. Additionally the evidence
submitted on reconsideration is irrelevant as it fails to address the period in question or the
relevant issue involved.
On appeal, appellant contends in part that her reconsideration request was timely filed as
she had sent it by overnight express and had included a receipt on the reconsideration request.
As noted above, the operative date is when the reconsideration request was received by OWCP,
not the date of mailing. Appellant also addresses the merits of her case. The Board only has
jurisdiction over OWCP’s January 25, 2013 nonmerit decision and therefore is precluded from
addressing the merits of this case.

15

Robert F. Stone, 57 ECAB 393 (2005).

16

Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.1602.3(b)(1) (January 2004).

17

Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.1602.4(e) (August 29, 2011).

18

The Board notes that appellant may have made a typographical error in the year of her request for
reconsideration.
19

Id. at § 10.607(a); see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

4

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and insufficient to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the January 25, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 2, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

